Case 3:19-cv-02595-C-BH Document 18 Filed 08/03/20                   Page 1 of 1 PageID 129



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JOHN ROE, A# 075-475-480,                        s
          Plaintiff,                             s
                                                 s
vs,                                              s    No. 3:19-CV-2595-C-BH
                                                 s
U.S. DEPARTMENT OF HOMELAND                      s
SECURITY, et al.,                                $
           Defendants.                           s

                ORDER AC CEPTING FINDINGS AND RECOMMENDATION
                    OF THE U NITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. $ 636(bX I ), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions     of the Court. For the reasons stated in the Findings,             Conclusions, and

Recommendation     of the United States Magistrate     Judge, the defendants' Motion to Dismiss

Plaintiffs Complaint.for Injunctive Relief, fied January 13, 2020 (doc. 8) is GRANTED. By

separate judgment, the   plaintifPs Complaint.for Injunctive Relief'will be DISMISSED for lack of

jurisdiction.

                             "b
        SIGNEDthis       J    dayofAugust,2020.



                                                         ,          4."2'r'?
                                                                                   1
                                               A R. C           INGS
                                              SENIOR         ITED STA       S   ISTRICT JUDGE


                                                                        (
